

EXHIBIT 10.3


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING

 
[TRANSLATION]
 
ADDENDUM TO THE ASSISTANCE AGREEMENT
DATED APRIL 8, 2004

 
BETWEEN:
 
EAU DE SOURCE VITA (2000) INC.,
a corporation duly incorporated pursuant to Part 1A of the Companies Act of the
Province of Quebec, Canada, with its registered office at 1335, Montée Paiement,
in the City of Gatineau, Province of Quebec, J8T 4Y6, intervening in this
document as the joint and several debtor of WATER BANK OF AMERICA, represented
by Mr. Michel P. Pelletier, duly authorized as he so declares
 
Party of the First Part,
 
Hereinafter referred to as the “Beneficiary”,
 
And:
 
WATER BANK OF AMERICA INC.,
a corporation incorporated under Canadian law pursuant to the Canada Business
Corporations Act, with its registered office at 100, des Sommets Avenue,
Suite 1603, Verdun, Quebec, Canada H3E 1Z8, under registration number
1160910676, represented by Mr. Michel P. Pelletier, duly authorized as he so
declares,
 
Party of the Second Part,
 
Hereinafter referred to as the “Joint and Codebtor”,
 
And:
 
IR (formerly Ice Rocks),
a joint-stock company with a board of directors and a declared capital of 40,000
Euros, with its registered office at 5, de Tilsitt Street 75008 Paris,
registered with the Registre du Commerce et des Sociétés de Paris, under
No B 434 300 885, represented by Mr. Thierry Lacan, sole managing director, duly
qualified for this purpose,
 
Party of the Third Part
 
Hereinafter referred to as “IR” or the “Provider”,
 
Hereinafter collectively referred to as the “Parties” or individually as a
“Party”;
 

--------------------------------------------------------------------------------


 
THE PARTIES PREVIOUSLY STATED AND REPRESENTED AS FOLLOWS:
 
Whereas the Parties signed an Assistance Agreement in Paris on April 8, 2004
(hereinafter referred to as the “Agreement”);
 
Whereas pursuant to Section 4 of the Agreement , the Beneficiary and the Joint
and Co- debtor agreed to pay the Provider, for the services that are the subject
of the Agreement, the aggregate sum of 600,000 Euros payable as follows:
 
With respect to billing up to March 31, 2004:



 
·
100,000 Euros no later than May 22, 2004 (hereinafter referred to as the “First
Payment”);

 

 
·
250,000 Euros no later than June 23, 2004 (hereinafter referred to as the
“Second Payment”);

 
With respect to services to be rendered from April 1, 2004 to October 31, 2004
(250,000 Euros):



 
·
250,000 Euros payable upon receipt of invoice, no later than December 31, 2004.

 
Whereas, as at this date, the Provider has not received any amounts, despite the
provisions of Section 4 of the Agreement, with the exception of a sole payment
of 5,600 Euros;
 
Whereas the Beneficiary and the Joint and Co-debtor have requested a moratorium
from IR involving the establishment of a new schedule of payments with respect
to the amounts owed upon the First Payment, the Second Payment and the Third
Payment (namely, the payment of the balance of 250,000 Euros which was due on
December 31, 2004);
 
Accordingly, the Parties have agreed to formalize as follows the terms and
conditions of their agreements considered as a moratorium, and also being
considered, as a result of the common signature by the concerned parties, as a
rider to the Assistance Agreement hereinabove mentioned which will continue to
be fully applicable with respect to its other provisions.
 
THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 

1.
Preamble

 
The preamble is an integral part hereof.
 

2.
Amendment of Section 4 of the Agreement (Moratorium):

 
The payment due dates stipulated (with respect to the principal) in Section 4 of
the Agreement are amended as follows:
 
2

--------------------------------------------------------------------------------


 
“Section 4 - Remuneration for Services Rendered by the Provider
 
In consideration of the services mentioned in Section 1 hereinabove, ICE ROCKS,
the Provider, shall be entitled to receive an aggregate net definitive lump sum
remuneration equal to 600,000 Euros, namely 350,000 Euros for the past period
from December 1, 2003 to March 31, 2004, payable as follows:
 
With respect to billing up to March 31, 2004, namely the aggregate sum of
350,000 Euros:
 
350,000 Euros
     
·  Portion settled as at this date
 
(5,600) Euros
     
·  No later than September 27, 2004:
         
Payment of the principal amount of $20,000.00 Cdn. (except for completion),
 
namely approximately:
 
(12,738) Euros
     
·  No later than September 30, 2004:
         
Payment of the principal amount of:
 
(29,000) Euros
     
·  No later than October 30, 2004:
         
Payment of the principal amount of:
 
(15,000) Euros
     
· No later than November 30, 2004:
         
Payment of the principal amount of:
 
(117,000) Euros
     
· Upon the public offering and no later than March 30, 2005:
         
Payment of balance due, namely: (to be completed according to the value in Euros
of the
 
payment of $20,000 Cdn. as of September 27, 2004)
 
(170,662) Euros
     
Namely the balance of the First and Second Payments:
 
0 Euros
 
With respect to services rendered from April 1, 2004 to October 31, 2004, namely
an aggregate sum of 250,000 Euros:
     
· Also upon of the public offering and no later than March 30, 2005:
         
Payment of the principal amount of:
 
250,000 Euros

 
3

--------------------------------------------------------------------------------


 
It being specified that said amount shall reduce the indebtedness of SOFABO
assumed by the Beneficiary and/or the Joint and co-debtor (subject to proof of
the effective payment in full by the Beneficiary and/or the Joint and co-debtor
for the account of IR), the maximum amount fixed at 20,000 Euros.
 
The whole payable (except with respect to any new stipulations by IR) by bank
wire transfer from to an account in any financial institution whose coordinates
will be given to EAU DE SOURCE VITA (2000) INC. and/or WATER BANK OF AMERICA
INC.
 
Such lump sum amounts include all current expenses incurred by the Provider with
respect to the performance of this Agreement and the services defined in
Section 1 hereinabove (including travel expenses, short-term living expenses and
hotel expenses).
 
As the above-mentioned services are provided to a Canadian beneficiary, the
remuneration will not be subject to the TVA in France.
 
Moreover, if the eventual collaboration between SOFABO/M. Vilain were to result
in equity participations in any affiliates or associates of WATER BANK OF
AMERICA, ROCKIES FINANCIAL CORPPORATION, EAU DE SOURCE VITA (2000) INC., or in
an investment, in any form whatsoever, in any of these entities, the Beneficiary
and/or the Joint and co-debtor undertake to pay the Provider, within four days
of the above-mentioned subscription or investment, all of the sums still owed by
the Beneficiary and the Joint and co-debtor pursuant to the Assistance
Agreement, with respect to the principal, interest, expenses and accessories.”
 

3.
Section 5 of the Agreement is Repealed and Replaced with the Following:

 
“Any unpaid amounts upon the payment due dates initially provided for in the
Assistance Agreement will bear interest at the rate of 12.5% per annum until
such time as such amounts are paid in full pursuant to this rider.
 
However, IR agrees to pay the Beneficiary and/or the Joint and co-debtor regular
interest with respect to the period up to September 17, 2004.
 
The Beneficiary and the Joint and co-debtor irrevocably undertake to pay ICE
ROCKS, no later than March 30, 2005 the amount of any late interest calculated
in accordance with the provisions of the above paragraphs.”
 

4.
Resolutive Clause - Lump Sum Indemnity - Forfeiture of Term

 
If either of the new payment due dates granted by IR pursuant to the terms of
this Addendum or any other obligation applicable to the Beneficiary and/or the
Joint and co-debtor with respect to IR is not satisfied, this rider will be
terminated in full right, and all the sums paid pursuant hereto until such
termination will remain paid and the costs assumed by IR (see Section 7
hereunder, “Expenses”) will remain the responsibility of the Beneficiary and of
the Joint and co-debtor.
 
Moreover, a lump sum indemnity of 15% of all of the amounts still owed pursuant
to the Assistance Agreement shall be immediately payable in full right, as in
the case of the termination resulting from the application of the resultory
condition stipulated hereinafter, by the Beneficiary and/or the Joint and
co-debtor, jointly among them, for the benefit of IR.
 
4

--------------------------------------------------------------------------------


 
In addition, and with the express agreement of the Parties, the termination of
this moratorium, for any reason whatsoever, shall result in the immediate
forfeiture of term with respect to all sums owed regarding the principal,
interest, expenses and accessories, pursuant to the said Assistance Agreement.
 

5.
Partnership between WATER BANK OF AMERICA and EAU DE SOURCE VITA (2000) INC.

 
The Beneficiary and the Joint and co-debtor who have now and henceforth
collaborated with partners previously associated with IR, undertake to use their
best efforts to obtain delays in payment with respect to IR’s indebtedness
regarding MECAPLASTIC and ARGOS INNOVATIONS (M. VERDIER) respectively.
 
On the assumption that either of these creditors of IR were to obtain a
judgement or a binding order against IR, the Beneficiary and the Joint and
co-debtor jointly and irrevocably undertake, amongst themselves, to pay IR, no
later than five (5) days following the transmission by fax of the said writ of
execution by the Provider with respect to the Beneficiary and/or the Joint and
co-debtor, the amounts owed by IR to MECAPLASTIC, namely an amount of 41,596.61
Euros, and/or to ARGOS INNOVATIONS (M. VERDIER), namely an amount of 18,649.55
Euros with respect to the principal, interest, expenses and accessories, without
any recourse against IR, in particular, as a result namely business relations
established directly by them with these various partners.
 
The amounts thus paid to IR will be deducted, with respect to the principal,
from the balance of the last payment herein.
 

6.
SOFABO

 
With respect to SOFABO, the Beneficiary and the Joint and co-debtor declare
having business relations with SOFABO since April 8, 2004 at least and having
received from SOFABO all the required information, they expressly acknowledge
that IR has settled all debts with respect to SOFABO by means of the payment of
the sum of 22,000 Euros to be made by WATER BANK OF AMERICA no later than
November 30, 2004, on the order and for the account of IR.
 
IR declares having no ties with SOFABO other than the contractual ties relating
to the manufacturing subcontract entered into between IR and SOFABO on
February 26, 2001.
 
Thus, the Beneficiary and the Joint and co-debtor declare, as a result of their
business relations with SOFABO since April 8, 2004 and of their acquisition on
such date of the assets of IR, assuming exclusively all of the amounts of
principal, interest, expenses and accessories that are or could be claimed by
SOFABO with respect to IR, and accordingly, undertake, hereby, jointly among
themselves, to pay SOFABO on the due date, the full amount without any recourse
of whatsoever nature against IR or any other legal entity or natural person of
its group.
 
5

--------------------------------------------------------------------------------


 

7.
Expenses

 
The Beneficiary and the Joint and co-debtor undertake, jointly among themselves,
to assume upon IR’s initial request, all of the rights, expenses and fees
reported by IR since April 8, 2004, resulting from the recovery of amounts owed
with respect to the above-mentioned Assistance Agreement, including proceedings
of any nature, measures by legal counsel, payments resulting from amicable
reconciliations, drafting of various memorandum projects, etc., as well as all
penalties, late interest, expenses and accessories that IR may have borne as a
result of any delays by the Beneficiary and the Joint and co-debtor with respect
to their payments to their own creditors.
 
By express agreement between the Parties, the amounts owed by the Beneficiary
and the Joint and co-debtor pursuant to this section are, by mutual agreement
between the parties, fixed at a lump sum amount of 25,000 Euros, taxes not
included, which amount the Beneficiary and the Joint and co-debtor jointly
undertake to pay.
 
The parties agree moreover that any additional costs of the same nature as
mentioned hereinabove resulting from the total or partial non-performance of
this Addendum, shall result in a new invoicing by IR with respect to the
Beneficiary and the Joint and co-debtor at cost price (and/or, as the case may
be, the direct invoicing to the Beneficiary or the Joint and co-debtor by the
concerned Provider(s)), which amount the Beneficiary and the Joint and co-debtor
also jointly agree to pay now and henceforth.
 

8.
Negotiations - Drafting

 
The Parties expressly declare having themselves established the terms of this
Addendum which was drafted at the discretion of the Parties, and having made
statements and representations under their sole responsibility and that, if any,
all handwritten additions inserted in the text were made in their presence, at
their request and with their mutual consent.
 
EAU DE SOURCE VITA (2000) INC.
duly represented by Mr. Michel Pelletier
 
Signature preceded by the legend “good for agreement pursuant to this
Memorandum”
 
(signed)
 
Made in Montreal, Canada
On September 17, 2004
WATER BANK OF AMERICA INC.
represented by Mr. Jean-Jean Pelletier
 
Signature preceded by the legend “good for agreement pursuant to this
Memorandum”
 
(signed)
 
Made in Montreal, Canada
On September 17, 2004
 
IR SA
Represented by Mr. Thierry Lacan
 
Signature preceded by the legend “good for agreement pursuant to this
Memorandum”
 
Made in Paris
On June 17, 2004



6

--------------------------------------------------------------------------------


 